Citation Nr: 0727827	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  00-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease with herniated disc (claimed as a back disorder), 
including as secondary to service-connected varicose veins.

2.  Entitlement to an increased rating for varicose veins, 
left leg, postoperative, currently rated as 40 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 through 
August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

Regrettably, for the reasons set forth below, this appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran is seeking service connection for a back 
disability, as well as an increased rating for his already 
service-connected varicose veins.  This matter was remanded 
by the Board in August 2004 and it appears from a review of 
the record that the remand directives were satisfied.  A 
complete review of the claims folder, however, reveals that 
the remand directives of the March 2001 and May 2003 Board 
remands were not satisfied.  Both remands ordered the RO to 
obtain the veteran's VA medical records and associate them 
with the claims folder.  In particular, the Board pointed out 
that VA medical records from a surgery clinic were referred 
to in the October 1999 VA examination report, but were not 
associated with the claims folder.  These records are still 
not associated with the claims folder, despite two Board 
remands for that very purpose.  If any action required by a 
remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Following the 
August 2003 remand, there is a copy of a request for the 
complete hospital records from the Little Rock/North Little 
Rock VA hospital.  The request specifically indicated that 
"a negative response is required."  There is no evidence in 
the record that any VA medical records were added to the 
claims folder since the last remand, or that there was a 
negative response received from the Little Rock/North Little 
Rock VA hospital.  Because VA has a duty to obtain relevant 
records in control of a federal department or agency, and 
that duty is not satisfied without either the records 
obtained or an indication that further attempts to obtain 
them would be futile, this case must be remanded.  38 C.F.R. 
§ 3.159(c)(2) (2006).

The Board also notes that it appears that the veteran has 
moved.  The January 2007 Supplemental Statement of the Case, 
and the July 2007 letter from the Board were both returned by 
the U.S. Postal Service with an indication that the veteran 
has moved and left no forwarding address.  A May 2007 letter 
to Bank of America requesting information regarding the 
veteran's whereabouts is contained in the claims folder, but 
there is no evidence of a response.  VA should attempt to 
determine the veteran's current address, such that these 
documents, vital to due process, can be forwarded to the 
veteran.  The veteran is on notice, however, that it is his 
responsibility to keep VA notified of his proper mailing 
address.  It is well established that the duty to assist is 
not a one-way street.  A veteran seeking help cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  Should the veteran not provide VA with notice of 
his whereabouts, his claim will be decided based upon the 
evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant medical records 
from any VA hospital at which the veteran 
has been treated for his claimed 
disabilities, including, but not limited 
to any records from the surgery clinic 
referred to in the October 1999 VA 
examination report, and any non-
duplicative outpatient treatment records 
from the veteran's date of service to the 
present.  If there are no additional 
records, indicate such in writing, and 
associate that writing with the claims 
folder.

2. Attempt to obtain the veteran's current 
mailing address, including a follow up 
request with Bank of America or any other 
appropriate agency or business.  If the 
current address is obtained, resend to the 
veteran the VA generated documents that 
have been returned by the Postal Service.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



